Exhibit 10.3

 

Northern Genesis Acquisition Corp.

4801 Main Street,

Suite 1000

Kansas City, MO 64112

 

August 17, 2020

 

Northern Genesis Sponsor LLC

4801 Main Street,

Suite 1000

Kansas City, MO 64112

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of Northern Genesis
Acquisition Corp’s (the “Company”) securities and continuing until the earlier
of (i) the consummation by the Company of an initial business combination or
(ii) the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), Northern Genesis Sponsor LLC shall make available to the Company certain
office space, utilities and secretarial support as may be required by the
Company from time to time, situated at 4801 Main Street, Suite 1000, Kansas
City, MO 64112 (or any successor location). In exchange therefore, the Company
shall pay Northern Genesis Sponsor LLC the sum of $10,000 per month on the
Effective Date and continuing monthly thereafter until the Termination Date.
Northern Genesis Sponsor LLC hereby agrees that it does not have any right,
title, interest or claim of any kind in or to any monies that may be set aside
in a trust account (the “Trust Account”) to be established upon the consummation
of the IPO (the “Claim”) and hereby waives any Claim it may have in the future
as a result of, or arising out of, any negotiations, contracts or agreements
with the Company and will not seek recourse against the Trust Account for any
reason whatsoever.

  

[Signature Page Follows]

 

 

 

  

  Very truly yours,       NORTHERN GENESIS ACQUISITION CORP.           By: /s/
Michael Hoffman      Name:  Michael Hoffman     Title: President

 

AGREED TO AND ACCEPTED BY:       NORTHERN GENESIS SPONSOR LLC         By: /s/
Ian Robertson                           Name: Ian Robertson     Title: Managing
Member  

 

 



 

[Signature Page to Administrative Services Agreement]

 

 

 

